            Case 8:04-cr-00235-DKC Document 1930 Filed 03/28/19 Page 1 of 3



96-354                                                        U.S. Department of Justice
                                                              United States Attorney
                                                              District of Maryland

Ellen Cobb                                           Suite 800                             DIRECT: 301-344-4126
Special Assistant United States Attorney           6406 Ivy Lane                             MAIN: 301-344-4433
Ellen.Cobb@usdoj.gov                            Greenbelt, MD 20770                           FAX: 301-344-4516




                                                              March 28, 2019

  The Honorable Deborah K. Chasanow
  United States District Court
  6500 Cherrywood Lane
  Greenbelt, Maryland 20770

           Re:        United States v. Paulette Martin
                      Criminal No.: DKC-04-235

  Dear Judge Chasanow:

        We are writing to provide an update as to the government’s position in this case pursuant
to the Court’s Order, dated March 25, 2019. ECF 1929.

                                              BACKGROUND

        On February 23, 2015, Paulette Martin (“Petitioner”) filed a pro se “Motion for Reduction
of Sentence Pursuant to 18 U.S.C. § 3582(c) in Light of Retroactive Effect of Amendment (782) &
Amendment 706.” ECF 1755. Subsequently, on July 14, 2015, the Federal Public Defender’s
Office (“FPD”) filed a Motion for Reduced Sentence Under 18 U.S.C. § 3582(c)(2) Based on
Retroactive Application of Amendment 782 to the U.S. Sentencing Guidelines on Petitioner’s
behalf.

        The Assistant United States Attorney who initially prosecuted the case, AUSA Deborah
Johnston, took the lead on drafting the government’s response to Petitioner’s § 3582(c) motion,
and vigorously opposed relief on two alternate grounds – ineligibility and discretionary denial.
On March 16, 2016, the Honorable United States District Judge Roger W. Titus denied
Petitioner’s motion without a memorandum opinion, which left unclear whether the motion was
denied on the basis of eligibility alone or on § 3553(a) factors. ECF 1806. Petitioner appealed
the denial, and on October 4, 2016, the Fourth Circuit reversed and remanded, requiring the
Court to state whether the denial was based on eligibility or discretion. See United States v.
Martin, 669 F. App’x 132 (4th Cir. 2016). On remand, the Court again denied Petitioner’s
motion, stating that Petitioner was eligible and that the ruling was discretionary. Petitioner again
appealed the denial, and the Fourth Circuit again reversed and remanded, stating, “the district
court should explain to Martin why her sentence of life imprisonment for a nonviolent drug
offense must remain undisturbed despite overwhelming evidence of rehabilitation.” United


                                                         1
           Case 8:04-cr-00235-DKC Document 1930 Filed 03/28/19 Page 2 of 3



States v. Martin, 916 F.3d 389, 397 (4th Cir. 2019).

        The government’s position, in briefing and conducting oral argument during the course of
the second appeal, 1 was that Judge Titus did not err, and that he exercised his considerable
discretion, in denying Petitioner’s motion. The government maintains this position, but feels that
joint resolution is in the best interests of the parties and the Court at this stage of litigation.

                                             ANALYSIS

        In light of the Fourth Circuit’s ruling in this case, the government believes it best for the
parties to avoid expending additional resources in further litigating this motion. Moreover, the
government acknowledges that Ms. Martin stands out from the typical § 3582(c)(2) petitioner.
With a sentence reduction to 360 months, Petitioner will likely be in her eighties at the time of her
release. We believe that, in this individual circumstance, it is unlikely that she will pose any
significant danger to the community at such an advanced age. Petitioner did not engage in
violence during the course of her criminal conduct, and her post-sentencing conduct likely inures
to her benefit under a § 3553(a) analysis. Additionally, the FPD points out that because Petitioner
is serving a life sentence, she is prohibited from participating in full Bureau of Prisons
programming. If her sentence were reduced, she would be eligible for good time credits as well as
full programming opportunities. For all the above reasons, we believe a reduction to the low end
of her amended guidelines – 360 months – is reasonable.

       The government acknowledges that § 3582(c)(2) relief is ultimately within the discretion of
the Court. We hope to ease the Court’s burden in this case, in light of its unique set of
circumstances, and remove our objection to relief from the equation.

       Accordingly, the government joins Petitioner in requesting that this Court grant the
instant motion for reduction of sentence under § 3582(c)(2), and reduce Petitioner’s
sentence to 360 months’ incarceration.

                                                       Respectfully submitted,


                                                       Robert K. Hur
                                                       United States Attorney

                                                By:    __________/s/____________________
                                                       Ellen E. Cobb
                                                       Special Assistant United States Attorney

                                                       __________/s/______________
                                                       David I. Salem
                                                       Assistant United States Attorney



1
    The government was not asked to brief or argue the issue presented in the first appeal.

                                                   2
       Case 8:04-cr-00235-DKC Document 1930 Filed 03/28/19 Page 3 of 3



                           CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on March 28, 2019 a copy of the foregoing Correspondence was
delivered via ECF to Sapna Mirchandani, Esquire, counsel for the Petitioner.


                                     By:    __________/s/____________________
                                            Ellen E. Cobb
                                            Special Assistant United States Attorney




                                        3
